Title: To George Washington from David Campbell, 10 April 1796
From: Campbell, David
To: Washington, George


        
          Territory of the United States South of the River OhioApril 10th 1796
          Sir
        
        It is already known to you that the people of this Territory are taking measures to become a member of the Federal Government by the name of the State of Tennessee. If their wishes are acceded to by Congress, my appointment as one of the Judges for the Territorial Government will cease.
        In that event, if you think me a proper person to fill the Office of District Judge for the State of Tennessee I will gratefully accept of the same. I am with verry great Respect Your Obt Servt
        
          David Campbell
        
      